Citation Nr: 1104844	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right 
knee disability for the period April 27, 2007, to July 10, 2007.

2.  Entitlement to an effective date prior to July 11, 2007, for 
a total disability rating based on convalescence following a 
right knee meniscectomy.  

3.  Entitlement to a rating in excess of 20 percent for a right 
knee disability from September 1, 2007 to January 9, 2009.  

4.  Entitlement to an extension of a temporary total disability 
rating for convalescence following right knee meniscectomy beyond 
March 1, 2009.  

5.  Entitlement to a rating in excess of 20 percent for a right 
knee disability since March 1, 2009. 

6.  Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to January 2000.

This matter is on appeal from a March 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

As an initial matter, a review of the procedural history of this 
issue is necessary prior to the adjudication of the claims.  The 
evidence indicates that the Veteran has been service-connected 
for a right knee disability, with a 10 percent disability rating, 
since a May 2001 rating decision.  He reinjured his knee on April 
25, 2007 and, on the advice of his treating physician, stopped 
working until he underwent a meniscectomy on July 11, 2007.  

In October 2007, the Veteran submitted a claim for a rating in 
excess of 10 percent for his right knee disability, as well as 
entitlement to a total disability rating for convalescence under 
38 C.F.R. § 4.30 (2010).  In a March 2008 rating decision, the RO 
granted a total disability rating from July 11 to September 1, 
2007.  However, the RO denied entitlement to a rating in excess 
of 10 percent either before or since the total disability rating 
was in effect.  



In April 2008, the Veteran submitted a Notice of Disagreement 
(NOD) with the March 2008 decision, arguing that he was entitled 
to a total disability rating beginning on May 1, 2007, the date 
upon which he stopped working.  In January 2009, the RO denied 
entitlement to an earlier effective date for the Veteran's total 
disability rating.  However, the Veteran's disability rating was 
increased to 20 percent from the time the injury was first 
treated for his injury (April 27, 2007) until May 1, 2007, as 
well as after his total disability rating expired on September 1, 
2007.  

While this issue was on appeal, the Veteran reinjured his knee, 
and underwent another meniscectomy on January 9, 2009.  
Consequently, he was again granted a total disability rating for 
convalescence from January 9 to March 1, 2009.  After his 
convalescence was complete, his disability rating was returned to 
20 percent.  

Veteran has submitted an NOD with both the duration of his 
convalescence in 2009, as well as his current rating of 20 
percent in March 2009.  However, this NOD was not necessary, as 
the Court of Appeals for Veterans Claims has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); 
see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Thus, 
this issue was already on appeal, and will be considered as set 
forth as indicated above.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims held that a 
claim for TDIU is part of an increased rating claim when such 
claim is expressly raised by the Veteran or reasonably raised by 
the record.  A such, the TDIU issue has been separately set forth 
on the pages.

For the reasons set forth below, the issues of entitlement to an 
increased rating for a service-connected right knee disability 
since March 1, 2009, and entitlement to TDIU,  are addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the periods to April 27, 2007, to July 10, 2007, and from 
September 1, 2007 to January 9, 2009, the evidence of record 
shows that Veteran's right knee was characterized by no more than 
moderate instability. 

2.  For the periods to April 27, 2007, to July 10, 2007, and from 
September 1, 2007, there is X-ray evidence of arthritis with 
objective evidence of swelling, and painful but noncompensable 
limitation of motion.  

2.  VA received the Veteran's claim for a total disability rating 
for convalescence on October 29, 2007.  

3. In a March 2008 rating decision, the RO assigned a total 
disability rating for convalescence, effective July 11, 2007, the 
date of the Veteran's surgery.  The Veteran filed a timely NOD 
with the effective date.

4. The evidence does not indicate that an informal claim or an 
expressed intent to file a claim prior to July 11, 2007, and it 
is not ascertainable that a temporary total disability rating is 
warranted prior to this date.  

5.  The Veteran's right knee surgery on January 9, 2009 
necessitated only a one month period of convalescence; severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches have not been shown.





CONCLUSIONS OF LAW

1.  For the period April 27, 2007, to July 10, 2007, and from 
September 1, 2007 to January 9, 2009, the criteria for rating in 
excess of 20 percent for a right knee disability based on 
instability have not been shown.  U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5257, 
5258, 5259, (2010).

2.  For the period April 27, 2007, to July 10, 2007, and from 
September 1, 2007, the criteria for a separate 10 percent rating, 
but no more, based arthritis with painful but noncompensable 
limitation of motion, has been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 
5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2010).

3.  The criteria for an effective date earlier than July 11, 
2007, for the assignment of a temporary total disability rating 
based on convalescence have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.1, 
3.102, 3.155, 3.157, 3.159, 3.400, 4.30 (2010).

4.  The criteria for the assignment of an extension of a 
temporary total rating for convalescence beyond March 1, 2009, 
have not been met.  38 U.S.C.A. § 1156 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.30(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2007, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in November 2007.  Any questions 
as to the appropriate effective date to be assigned are moot as 
the claim has been denied.  



Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted 
statements from his employer, in addition to his own assertions.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Next, the Veteran was afforded a VA examination in January 2008 
in order to address, the level of impairment in his right knee 
prior to January 9, 2009.  38 C.F.R. § 3.159(c) (4).  Moreover, 
that examination is the last examination prior to the surgery to 
his knee and, as is explained below, a new examination has been 
ordered for the period since the surgery.  

Additionally, when VA undertakes to provide a VA examination, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As is noted below, the 
Board finds that this examination is more than adequate, as it is 
predicated on a full reading of the evidence in the claims folder 
as well as a comprehensive interview with the Veteran.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





Entitlement to an Effective Date for a Convalescent Rating
Earlier Than July 11, 2007

The relevant regulations provide that the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, or a claim for increase 
will be the day of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.

A claim for a total disability rating based on the need for 
convalescence, as is the case here, is fundamentally claim for an 
increased rating.  In the context of these claims, the effective 
date may also be the earliest date as of which it is "factually 
ascertainable" that an increase in disability had occurred if 
the claim is received within one year from the date of the 
increase, based on a review of the entire evidence of record.  38 
C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Swanson v. West, 12 Vet. App. 442 (1999).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable."  See Hazan, 10 Vet. App. at 521.

Any communication or action indicating an intent to apply for a 
benefit may be considered an informal claim.  38 C.F.R. § 3.155.  
Further, VA or uniformed services medical records may form the 
basis of an informal claim for increased benefits where a formal 
claim of service connection has already been allowed.  38 C.F.R. 
§ 3.157.

"Application" is not defined in the statute.  However, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999). 

Next, as relevant here, temporary total ratings will be assigned 
from the date of hospital admission and continue for 1, 2, or 3 
months from the first day of the month following hospital 
discharge when treatment of a service-connected disability 
results in: (1) Surgery (including outpatient surgery after March 
1, 1989) necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, recent amputation stumps, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30(a).

As was noted above, the Veteran was granted a total disability 
rating for convalescence, effective July 11, 2007, the date he 
underwent a meniscectomy on his right knee.  He now asserts that 
he is entitled to a total disability rating from the first time 
he was treated on April 27, 2007.  As an initial matter, the 
Board notes that his formal claim for a total disability rating 
was filed with the RO on October 29, 2007.  

Moreover, a review of the competent evidence does not indicate 
the intent to file a claim for a temporary total disability 
rating prior to that time.  Specifically, there are no 
communications to the RO or to any other entity suggesting the 
intent to file a claim for benefits in the future.  Therefore, 
the Board concludes that the date of the Veteran's claim is 
October 29, 2007.  

Next, the Board must consider whether an increase in the 
Veteran's disability was "ascertainable" within a year of the 
formal claim.  In this case, however, the mere fact that his 
disability has worsened is not enough.  Rather, with regard to 
the Veteran's right knee, there must be evidence of either (1) 
surgery on the right knee requiring convalescence or with 
postoperative residuals, or (2) immobilization of the right knee 
by cast.  38 C.F.R. § 4.30(a).  However, the evidence does not 
indicate that either has been shown.  

Here, the evidence indicates that the Veteran reinjured his knee 
on April 25, 2007, and first sought treatment at a VA medical 
clinic two days later.  There, the physician noted mild edema, 
knee pain, and limited range of motion.  At a follow-up 
appointment on May 2, 2007, he indicated that he would not be 
working until at least May 14, 2007, although it was extended 
until May 23 during a subsequent evaluation.  

Next, at an orthopedic evaluation on June 5, 2007, the Veteran 
demonstrated crepitus on flexion and extension and some 
tenderness to palpation.  Until he underwent surgery on July 11, 
2007, his treatment was limited to "weight-bearing as tolerated 
on his affected knee."  Thus, the evidence does not indicate 
that the Veteran underwent any surgical procedure prior to July 
11, 2007.  Moreover, the treatment he received from the time he 
injured his knee until the time of his meniscectomy did not 
include immobilization by cast.  

The Board acknowledges the Veterans statements asserting that he 
was effectively totally disabled when he ceased going to work 
since the time of his injury on April 25, 2007, as well as his 
argument that fairness dictates that his total disability rating 
claim should extend back to that point.  Although the Board is 
not unsympathetic to the claim, it is nevertheless without 
authority to grant an earlier effective date for a temporary 
total disability rating on a purely equitable basis.  The Board 
is "bound in its decisions" to apply the relevant provisions of 
law.  38 U.S.C.A. § 7104(c); see also Taylor v. West, 11 Vet. 
App. 436, 440 (1998) (discussing VA's discretion to grant 
equitable relief in the face of administrative error).

However, the law, by which the Board is bound, provides that a 
claim for a temporary total disability rating will be the 
earliest date as of which it is factually ascertainable that the 
Veteran underwent surgery or immobilization by case within one 
year from the date the increased-rating claim is received.  Here, 
the treatment records do not reflect surgery or immobilization by 
cast prior to July 11, 2007.  For these reasons, the Board finds 
that the assignment of a total disability rating for 
convalescence can be no earlier than July 11, 2007, the date of 
his meniscectomy.  

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2010).

Regarding knee claims, the VA General Counsel, in a precedential 
opinion (VAOPGCPREC 23- 97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  The General Counsel also stated that, 
when a knee disorder was already rated under DC 5257, the Veteran 
must also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion limited 
to 60 degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.

The General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under DC 5257 can 
also be compensated under DC 5003 and vice versa.  In addition, 
the General Counsel has also held that separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the periods April 27, 2007 to July 11, 2007, and
from September 1, 2007 to January 9, 2009

Before and after the period of his convalescence from July 11 to 
September 1, 2007, the Veteran has been in receipt of a 20 
percent rating based on moderate instability under 38 C.F.R. 
§ 4.71a, DC 5257 (2010).  Although the primary nature of his 
disability is to the semilunar cartilage, the Board points out 
that 20 percent is also the highest disability rating obtainable 
based on defects to the meniscus alone under DC 5258.  
Accordingly, in order to warrant a rating in excess of 20 percent 
based on instability, the evidence must show recurrent 
subluxation or instability that is severe in nature (30 percent 
under DC 5257).

However, as was explained above, a separate evaluation based on 
limitation of motion may also be warranted upon a showing of 
*	ankylosis of the knee in full extension, or in slight 
flexion between 0 and 10 degrees (30 percent under DC 
5256); 
*	knee flexion that is limited to 45 degrees (10 percent 
under DC 5260); or
*	knee extension that is limited to 10 degrees (10 percent 
under DC5261).
See 38 C.F.R. § 4.71a (2010).  

In the alternative, if limitation of motion is not shown to a 
compensable level based on the above criteria, a 10 percent 
rating is for application for any major joint, or group of 
joints, given objective evidence of swelling, muscle spasm or 
evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003 
(2010).  

Regarding the period prior to July 1, 2007, the Board finds that 
a rating greater than 20 percent is not warranted based on 
instability.  Specifically, on the day the Veteran was first 
examined following his injury, April 27, 2007, the examiner noted 
only mild generalized edema, with no redness or warmth.  At an 
orthopedic evaluation in June 2006, he was tender over both the 
lateral and medial joint line, but he had a stable anterior and 
posterior endpoint with a Lachman examination.  Moreover, the 
evidence does not indicate that a brace was required, and the 
examiner indicated that the knee joint could support weight.  
Finally, no ligamentous laxity was observed in July 2009, just 
prior to the surgery.  Therefore, as subluxation or instability 
has not been shown prior to July 11, 2009, an increased rating is 
not warranted on this basis.  

However, the Board concludes that an additional and separate 10 
percent rating based on painful but noncompensable limitation of 
motion is warranted.  Specifically, an MRI of the right knee 
taken in April 2007 indicated the presence of degenerative 
changes.  The evaluating physician at that time also noted a 
history of traumatic arthritis.  Moreover, his knee exhibited 
crepitus upon motion at his orthopedic evaluation in June 2007.  

Most importantly, the Board notes that the Veteran was originally 
rated at 10 percent for traumatic arthritis based on painful or 
limited motion under DC 5010.  It appears that, in its January 
2009 rating decision, the RO combined this rating into its new 
rating based on instability.  As was discussed above, the VA 
General Counsel has determined that a veteran may be entitled to 
separate ratings based on instability and limitation of motion.  
Accordingly, the 20 percent rating should have been added to, and 
not combined with, his previous rating.  Therefore, a separate 10 
percent rating based on painful, noncompensable limitation of 
motion is also warranted.  

The Board has also considered whether the Veteran is entitled to 
a rating in excess of 10 percent based on limitation of motion.  
In order to warrant an increased rating, the evidence must show:
*	flexion limited to 30 degrees (20 percent under DC 5260); 
*	limitation of extension to 10 degrees (a separate 10 
percent rating under DC 5261); or 
*	favorable ankylosis of the knee at full extension or in 
slight flexion between 0 and 10 degrees (30 percent under 
DC 5256).

In this case, however, a rating in excess of 10 percent is not 
warranted.  Specifically, at a physical examination in July 2007, 
prior to his meniscectomy, the Veteran was able to fully extend 
his right knee and flex to 130 degrees.  There was no indication 
as to whether these ranges of motion were further limited by 
pain.  Additionally ankylosis has not been shown.  

Therefore, prior to undergoing a meniscectomy on July 11, 2007, 
the Veteran's right knee was not characterized by severe 
subluxation or instability.  However, as there is radiographic 
evidence of degenerative changes in the knee, accompanied by 
objective evidence of swelling and painful motion, an additional 
10 percent rating based on painful but noncompensable limitation 
of motion is also warranted.  

Next, after his surgery was completed, the Veteran was granted 
entitlement to a total disability rating for convalescence until 
September 1, 2007.  After his convalescence had concluded, his 
disability rating was returned to 20 percent, based on moderate 
instability under 38 C.F.R. § 4.71a, DC 5257.  

The Board first considers whether a rating in excess of 20 
percent based on instability is warranted since September 1, 
2007.  Specifically, the evidence indicates that the Veteran 
experienced improvement following his surgery.  Moreover, at a 
follow-up evaluation in October 2007, he no longer had symptoms 
of locking or catching, but still had inflammation.  Finally, at 
a VA examination in January 2008, the examiner noted no 
instability, although the Veteran complained that the knee locks 
approximately twice per day.  Therefore, for the period since 
September 1, 2007, the evidence has not indicated the presence of 
subluxation or instability that is severe in nature.  Therefore, 
a rating in excess of 20 percent based on instability is not 
warranted.  

Next, the Board has also considered entitlement to a disability 
rating based on limitation of motion.  As an initial matter, for 
the same reasons as noted above, the Veteran is entitled to a 10 
percent rating based on the continued radiographic evidence of 
degenerative changes accompanied by lack of endurance, stiffness 
and pain upon motion.  

Next, the Board has considered whether the Veteran's knee 
disability warrants a rating in excess of 10 percent based on 
limitation of motion.  However, based on the criteria listed 
above, an increased rating is not warranted based on either 
flexion or extension.  First, at a post-surgery evaluation in 
August 2007, he exhibited a full range of motion without any 
pain.  In fact, he felt in good shape and ready to return to 
work.  

Additionally, at a VA examination in January 2008, he complained 
of constant knee pain, and walked with a limp.  However, his 
range of motion was 0 to 135 degrees of motion, although the 
examiner observed a "mild loss of motion of about 5-10 degrees" 
due to pain.  There was also mild additional loss of joint 
function due to pain.  Finally, at an evaluation in October 2008, 
his range of motion was again 0 to 135 degrees, although there 
was no discussion of the additional limitations pain has on this 
range of motion.  Therefore, a 10 percent rating is warranted 
based on radiographic evidence of arthritis with objective 
evidence of limitation of movement.  However, a rating in excess 
of 10 percent is not warranted.  

Regarding the period April 27, 2010 to July 10, 2010, and since 
September 1, 2007, the Board has also considered a functional 
loss due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased 
evaluation for the Veteran's service-connected right disability 
is not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are contemplated 
by the 10 percent rating already assigned.  Specifically, at his 
VA examination in January 2008, the examiner noted that 
repetitive motion reduced range of motion by only 5 to 10 
degrees.  Even with such additional limitation, a compensable 
rating would not be warranted either for flexion or extension.    

The Board recognizes that the examiner did not articulate the 
amount or additional limitation of motion caused by pain, except 
what was described above.  Unfortunately, as the Veteran 
underwent another meniscectomy in January 2009, his knee 
condition has materially changed since this period.  However, the 
examiner did note how fatigability affects the Veteran's knee, 
specifically how he avoids squatting, duration of flare-ups and 
shoe wear patterns.  Therefore, the effect of this symptomatology 
is contemplated in the current disability evaluation.

The Board has also considered the Veteran's statements that his 
disability is worse than the ratings he currently receives.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

In this case, while the Board accepts that the Veteran is 
competent and credible to report the severity of his symptoms, 
the Board finds that in identifying the specific level of 
disability of his right knee disability according to the 
appropriate diagnostic codes, the medical evidence is more 
probative.  In this regard, the medical professionals have taken 
into consideration the Veteran's complaints in conjunction with 
physical examination of the pathology presented.  The Board finds 
that the evidence of record, overall, and for the reasons 
described above, supports the ratings upheld or assigned herein. 

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's level of 
disability and symptomatology first must be made by the RO or 
Board.  If the rating criteria are inadequate, the RO or Board 
must proceed to determine whether the Veteran exhibits an 
exceptional disability picture indicated by other related factors 
such as marked interference with employment or frequent periods 
of hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's right knee disability was applied to the applicable 
rating criteria, general counsel opinions, and case law.  
Application of the applicable laws and regulations afforded the 
Veteran the assignment of a separate rating, as was  assigned 
herein.  Although the applicable criteria provide for higher 
ratings, the Board fully explained why the higher ratings were 
not warranted.  Given that the applicable schedular rating 
criteria are more than adequate in this case, the Board need not 
consider whether the Veteran's hearing disability picture 
includes exceptional factors.  Referral for consideration of the 
assignment of a disability evaluation on an extraschedular basis 
is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Entitlement to an Extension for a Convalescence Rating Beyond 
March 1, 2009

On January 9, 2009, the Veteran underwent another meniscectomy to 
his right knee, and was again granted entitlement to a total 
disability rating for convalescence under 38 C.F.R. § 4.30 from 
January 9 to March 1, 2009.  The Veteran submitted an NOD to this 
issue in March 2009, arguing that he should be entitled to a 
period of convalescence longer than what he received.  However, a 
total rating based on a period of convalescence is incorporated 
as a part of his claim for an increased rating for his right 
knee, which is already on appeal.  See generally Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board 
considers whether the duration of this total disability rating 
was proper.  

As noted previously, in part, temporary total ratings will be 
assigned from the date of hospital admission and continue for 1, 
2, or 3 months from the first day of the month following hospital 
discharge when treatment of a service-connected disability 
results in: (1) Surgery (including outpatient surgery after March 
1, 1989) necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, recent amputation stumps, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30(a).

Title 38 C.F.R. § 4.30 also provides that a temporary total 
rating may be assigned for a period of 1, 2, or 3 months from the 
first day of the month following hospital discharge or outpatient 
release.  Extensions of 1, 2, or 3 months beyond the initial 3 
months may be granted under the provisions of 38 C.F.R. § 
4.30(a)(1), (2), or (3), (noted above) and further extensions of 
1 or more months, up to 6 months, may only be made under the 
provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there 
are severe postoperative residuals).  38 C.F.R. § 4.30(b).  Thus, 
the temporary total rating may be in effect for no more than one 
year.

Notations in the medical record as to a Veteran's incapacity to 
work after surgery must be taken into account in the evaluation 
of a claim brought under the provision of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-97 (1995);  Felden v. West, 
11 Vet. App. 427, 430 (1998).  Furthermore, the term 
"convalescence" does not necessarily entail in-home recovery.

As is relevant here, the Court of Appeals for Veterans Claims has 
defined convalescence as "the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  Felden, 
11 Vet. App. at 430 (citing Dorland's Illustrated Medical 
Dictionary).  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  Id. 
(citing Webster's Medical Desk Dictionary 606 (1986)).

In this case, the Veteran's meniscectomy occurred on January 9, 
2009, and his assigned total disability rating terminated on 
March 1, 2009.  Accordingly, he was granted a 1 month period for 
convalescence.  After reviewing the treatment records, the Board 
finds that the evidence supports a disability rating until only 
March 1, 2009.  

Unfortunately, none of the treatment records from immediately 
after the meniscectomy mention an anticipated period of recovery.  
See Felden, 11 Vet. App. at 30 (entitlement to a total disability 
rating requires that a report, rendered near the time of a 
hospital discharge or an outpatient release, indicate that a 
surgical procedure had been performed that would require at least 
one month for the veteran to return to a healthy state).  
However, other evidence does not indicate that the treating 
physicians anticipated a lengthy convalescence.  

Specifically, in January 2009, shortly after the Veteran's 
operation, the treating physician anticipated the use of crutches 
for only 2-3 days, while keeping the right knee elevated as much 
as possible.  Moreover, his scheduled follow-up treatment lasted 
only until the end of January 2009, where his physician stated 
his intent to treat him symptomatically from that point forward.  
Finally, the Board notes that, at his surgery in July 2007, 
recovery time was anticipated to be only 4 to 6 weeks.  There is 
no evidence here that the recovery time here, after the very same 
procedure, was expected to be any different.  

Moreover, the evidence does not indicate the presence of "severe 
post-operative residuals" such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches.  As noted above, approximately 
two weeks after surgery, the Veteran's treating physician removed 
the surgical sutures and follow-up treatment was only as 
necessary.  Finally, although the Veteran was ultimately fitted 
for a brace to help knee stability, the evidence does not 
indicate immobilization with a cast for any time whatsoever.  

As was the case above, the Board has also considered the 
Veteran's statements that he should be entitled to a period of 
convalescence past March 1, 2009.  In support of his claim, he 
has also submitted a March 2009 letter from his employer 
indicating that he is not able to perform the essential functions 
of his job as a driver.  However, the Board notes that such 
assertions are not relevant to the criteria for determining 
convalescence within the meaning of 38 C.F.R. § 4.30.  While 
employment may be a factor in considering the extent of post-
operative residuals, the fact that the Veteran is unable to 
perform the tasks of his employment is not the sole factor in 
determining convalescence.  Indeed, as was mentioned above, 
38 C.F.R. § 4.30 does not intend that a total disability rating 
for convalescence be a benefit that is indefinite.  To the extent 
the Veteran is asserting that he is unable to maintain 
substantially gainful employment as a result of his service-
connected right knee disability, such matter will be addressed in 
the remand section concerning the issue TDUI raised by the 
record. 

Therefore, the evidence indicates that the Veteran's period of 
convalescence was expected to be short.  Moreover, there is no 
evidence of severe post-operative residuals or immobilization 
with a cast.  Therefore, a temporary total disability rating for 
convalescence after March 1, 2009 is not warranted.  


ORDER

A rating in excess of 20 percent for a right knee disability for 
the period April 27, 2007 to July 10, 2007, based on instability 
is denied.

A separate 10 percent rating, but no more, for a right knee 
disability for the period April 27, 2007, to July 10, 2007, based 
on painful but noncompensable limitation of motion is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

An effective date prior to July 11, 2007 for a total disability 
rating based on  convalescence under 38 C.F.R. § 4.30 (2010), 
following a right knee meniscectomy is denied.  

A rating in excess of 20 percent for a right knee disability from 
September 1, 2007 to January 9, 2009, based on instability is 
denied.

A separate 10 percent rating, but no more, for a right knee 
disability from September 1, 2007, based on painful but 
noncompensable limitation of motion is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

An extension of a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30 following right knee 
meniscectomy beyond March 1, 2009 is denied.  


REMAND

Regarding the issue of entitlement to a higher rating for the 
service-connected rating knee disability since March 1, 2009, the 
Board determines that a new VA examination is necessary in order 
to determine the current extent of his right knee disability.  
Specifically, the most recent VA examination was in January 2008, 
and prior to his most recent meniscectomy.  Although there is 
some post-surgical evidence regarding range of motion in the 
Veteran's right knee, the meniscectomy he underwent in January 
2009 represents a material change since the most recent VA 
examination.  Therefore, the Board determines that a new VA 
examination is necessary in order to ascertain the current extent 
of his right knee disability.  See Snuffer v. Gober, 10 Vet. App. 
400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); cf. VAOPGCPREC 11-95 (April 7, 1995).

As was noted in the introduction section of this decision, the 
issue of TDIU has been raised by the record as part of his 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran argued that he can no longer 
work at his place of employment due to the symptoms he 
experiences in his service-connected right knee.  While this 
argument was raised in the context of a total disability claim 
for convalescence, it is better characterized as an implicit 
claim for TDIU.  

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice in 
compliance with the VCAA that notifies him of 
what evidence he must show to support a claim 
for TDIU.

2. Obtain the Veteran's treatment records 
from the VA Medical Center in Kansas City, 
Missouri, since June 2009.  If the Veteran 
has undergone any private treatment to his 
knees since June 2009, the RO should also 
attempt to acquire these records after 
obtaining the Veteran's permission to do so.  
A record of any negative development should 
be included in the claims file.

3. Schedule the Veteran for a VA orthopedic 
examination to determine the current severity 
of his right knee disability.  The Veteran's 
claims folder must be made available to and 
reviewed by the examining physicians.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examination report shall 
address the following:

a) Describe all symptoms caused by the 
service-connected right knee disability, as 
well as the severity of each symptom.  In 
this regard, range of motion studies shall be 
conducted and the examiner shall also address 
whether the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the service 
connected right knee disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should express 
an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when the right knee is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  The examiner 
shall also state whether there is any 
instability/subluxation of the knee and if 
so, the severity of such should be described 
as slight, moderate, or severe. The examiner 
shall additionally indicate whether there is 
any cartilage, semilunar, dislocated, with 
frequent episodes of locking, pain, and 
effusion into the joint.

b) The examiner shall also provide an opinion 
as to whether the Veteran's service-connected 
right knee disability precludes the Veteran 
from obtaining substantially gainful 
employment. 

C) The examiner must provide a comprehensive 
report by including a complete rationale for 
all opinions and conclusions reached and 
citing the objective medical findings leading 
to the conclusions.

4.  After completion of the foregoing, the 
RO/AMC shall adjudicate the claims on appeal.  
If the benefit sought is denied, the Veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


